Citation Nr: 0323807	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his mother 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1996 to June 
1998. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi.  An August 2, 2002, Board 
decision denied the veteran's claim for service connection 
for a psychiatric disorder.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In an Order dated May 27, 2003, the 
Court vacated the August 2, 2002, Board decision and granted 
a Joint Motion for Remand.  


REMAND

In order to comply with the directions of the Court and to 
ensure due process, this case must be REMANDED for the 
following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159) (VCAA). 

2.  The veteran is to be afforded a VA 
psychiatric examination by a board of 
three psychiatrists.  The claims file 
should be provided to the examiners and 
should be reviewed prior to the 
examination.  Following a review of the 
pertinent clinical history and an 
examination of the veteran, the examiners 
are to answer the following: 

1).  Was the veteran suffering from a 
psychotic disorder within one year of 
service ?  If so, is he still suffering 
from the same psychotic disorder? 

2.)  If it is determined that the veteran 
did not suffer from a psychotic disorder 
within one year of service, or that he no 
longer suffers from such a psychotic 
disorder, please reconcile such a 
conclusion with the fact that the veteran 
was diagnosed by a nurse practitioner 
with a psychosis in July 1998 and 
prescribed Haldol as early as November 
1998. 

3.)  Does the veteran currently 
demonstrate, as opposed to a personality 
disorder, an identifiable "Axis I" or 
acquired psychiatric disorder that is 
etiologically related to service ?  In 
making this determination, the examiners 
should also assess whether the veteran 
currently suffers from an acquired 
psychiatric disorder that is the result 
of a psychiatric disorder that existed 
prior to service and was permanently 
aggravated by service.  By 
"aggravated," it is meant did the 
underlying pathology associated with such 
a disorder undergo a permanent increase 
during service. 
In reaching the above conclusions, it 
would be helpful if the examiners used 
the language "unlikely," "as likely as 
not" or "likely."  (The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  A notation that a 
review of the claims file took place 
should be included in any report 
provided.

3.  Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




